UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CRIMINAL ACTION NO. 06-50126
VERSUS JUDGE ELIZABE|'H ERNY FOOTE
EARNEST MCCRAY, JR. MAGISTRATE JUDGE HORNSBY

 

MEMORANDUM ORDER

Before the Court is a 28 U.S.C. § 2255 motion to vacate, set aside or correct
sentence, filed by the Defendant, Earnest McCray ("McCray”). Record Document 106.
McCray submits that he is entitled to relief based upon the Supreme Court’s opinion in
Johnson v. United States, 135 S. Ct. 2551 (2015). In response, the Government filed a
motion to dismiss for lack of jurisdiction. [Record Document 112]. Because the Court lacks
jurisdiction over this matter, the Government’s motion to dismiss shall be GRANTED and
McCray’s § 2255 motion shall be DENIED.

Section 2255(h) provides that a second or successive habeas petition must be
authorized by the court of appeal as provided in 18 U.S.C. § 2244. 28 U.S.C. § 2255(h).
A petition is considered second or successive when it "1) raises a claim challenging the
petitioner's conviction or sentence that was or could have been raised in an earlier petition;
or 2) otherwise constitutes an abuse of the writ.” United States v. Grozco-Ramirez, 211
F.3d 862, 867 (5th Cir. 2000). The authorization requirement "serves as a ‘gate-l<eeper
by preventing the repeated filing of habeas petitions that attack the prisoner's underlying

conviction.’ ” Wi|liams v. Thaler, 602 F.3d 291, 301 (5th Cir. 2010) (citing Leal Garcia v.

Quarterman, 573 F.3d 214, 220 (5th Cir. 2009)). Even if a petitioner plausibly satishes the
substantive threshold for obtaining permission to proceed-that is, if he demonstrates his
petition either is based on newly discovered evidence that would have been sufficient to
establish by clear and convincing evidence that no reasonable factfinder would have found
him guilty or is based on a new rule of constitutional law that is retroactively applicable to
his case-he must nonetheless obtain approval from the court of appeal before proceeding
in the district court. 28 U.S.C. § 2255(h); In re Arnicl<, 826 F.3d 787 (5th Cir. 2016).
Without approval from the court of appeal, the district court lacks jurisdiction over a second
or successive habeas petition. United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).

In the instant case, McCray has already filed one habeas petition, which was denied
by the Court on the merits. Record Documents 93 & 94. McCray’s current motion
constitutes a second or successive habeas petition. This Court cannot consider McCray’s
petition unless and until he obtains approval from the Fifth Circuit.

According|y, IT IS ORDERED that the Government’s motion to dismiss [Record
Document112] is hereby GRANTED and McCray’s § 2255 motion [Record Document106]
is hereby DENIED and DISMISSED WITHOUT PREJUDICE.

THUS DONE AND SIGNED in Shreveport, Louisiana, this K//%ay of November,

2018. <

ELIZAB!:_I`H "
UNITED STATES l ~~

  

  

’ICT JUDGE

